Exhibit I TRANSACTIONS IN THE SHARES Transactions by Harbinger Capital Partners Master Fund I, Ltd. Date of Transaction Number of Shares Purchased Price per Share July 22, 2010 July 23, 2010 July 27, 2010 July 28, 2010 July 28, 2010 July 28, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 72 July 29, 2010 July 29, 2010 July 29, 2010 I-1 Date of Transaction Number of Shares Purchased Price per Share July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 July 29, 2010 7 July 29, 2010 July 29, 2010 July 29, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 55 July 30, 2010 3 July 30, 2010 45 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 July 30, 2010 August 2, 2010 August 2, 2010 August 3, 2010 August 3, 2010 August 3, 2010 August 3, 2010 August 3, 2010 August 3, 2010 August 3, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 I-2 Date of Transaction Number of Shares Purchased Price per Share August 4, 2010 August 4, 2010 August 4, 2010 95 August 4, 2010 August 4, 2010 August 4, 2010 August 4, 2010 August 5, 2010 August 5, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 6, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 9, 2010 August 10, 2010 August 10, 2010 August 10, 2010 August 10, 2010 August 10, 2010 August 10, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 August 11, 2010 I-3 Date of Transaction Number of Shares Purchased Price per Share August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 2,300 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 12, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 13, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 August 16, 2010 I-4
